Citation Nr: 1211780	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-11 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for arthritis of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to June 1984.  He is the recipient of the Purple Heart medal and Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for arthritis of the right shoulder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for arthritis of the right shoulder.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran asserts that his arthritis of the right shoulder is attributable to his active military service.  In an April 2008 substantive appeal statement, the Veteran explained that he endured extreme physical trauma while serving as a member of the United States Navy's Sea, Air, and Land Teams (SEALs) team for over 26 years.  He further added that he served in five combat tours in Vietnam, and his service treatment records reflect multiple complaints of bone and joint disorders, to include the right shoulder.  The Veteran contends that service connection is warranted for his right shoulder arthritis.  

Review of the Veteran's service treatment records reflects several complaints of multiple joint pain.  Beginning in December 1982, the Veteran reported to sick call with complaints of aching pain in his shoulders, neck, lower back, elbows, wrists, fingers, hips, knees, ankles.  It was noted that the slowly progressive pain had been present for many years and cold wet weather and vigorous exercise has caused aggravation of the pain.  Physical examination testing revealed full range of motion with presence of crepitance, and x-ray testing showed early degenerative changes of the lower cervical and lumbosacral spine.  He was assessed with osteoarthritis, "probably related to his profession[,] and prescribed anti-inflammatory medication when necessary.  In July 1983, the Veteran denied having a painful or "trick" shoulder on his July 1983 report of medical history.  However, the physician noted that the Veteran had mild osteoarthritis occasionally affecting the knees, shoulders, and neck with no medication required.  In February 1984, the Veteran returned to sick call again with complaints of multiple migratory joint pains.  Physical examination testing reflected full range of motion for all joints and extremities.  The physician diagnosed him with a syndrome falling into the rheumatoid arthritis spectrum.  In June 1984, the Veteran again denied having painful or "trick" shoulder on his report of medical history; however, the physician noted that the Veteran had fibromyalgia syndrome.  Specifically, it was reported that he had chronic, recurrent upper back pain and shoulder pain that was treated with anti-inflammatory medication.  Upon discharge from service, clinical evaluation of the Veteran's upper extremities and spine were normal, but the examining physician listed fibromyalgia of the upper extremities and spine as a diagnosis.  See the June 1984 report of medical examination at separation.  

Post service treatment records reflect complaints of right shoulder pain with a diagnosis of arthritis of the right shoulder.  Specifically, in April 2000, the Veteran visited a private medical physician with complaints of a burning numbness throughout both shoulders, and in May 2000, he reported a sensation of "numbness" over the shoulder girdle.  It was noted that this sensation and feeling prevented him from demonstrating full strength in his shoulder muscles.  See the May 2000 private treatment report.  Private treatment records note that the Veteran was involved in a motor vehicle accident while transporting prisoners in December 2004.  According to the March 2005 private treatment entry, the Veteran was a seat-belted passenger in a vehicle when it was rear-ended by another vehicle.  He suffered a whiplash injury to his neck, and began to notice pain radiating from his neck down into his shoulders in the ensuing days after the accident.  In November 2005, the Veteran underwent a right shoulder arthroscopy with arthroscopic acromioplasty and arthroscopic resection of the distal right clavicle, after complaining of a gradual onset and progressively worsening shoulder pain for over the "past 2 years . . . ."  See the November 2005 private preoperative history and physical report.  Post operatively, the Veteran was diagnosed with adhesive capsulitis of the right shoulder; degenerative joint disease, acromioclavicular (AC) joint, localized primary, right shoulder, improving gradually, status post deep cut resection; degenerative joint disease of the glenohumeral joint, primary localized, right shoulder, mild; partial thickness tear of rotator cuff tendon; and subacromial impingement syndrome of the right shoulder, healing on schedule, status post arthroscopic subacromial decompression (ASAD).  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

Although there is no specific evidence of in-service right shoulder complaints, the Veteran's statements are credible, and the available service personnel records clearly establish combat service.  As previously mentioned, the Veteran is a recipient of the Purple Heart medal and the Combat Action Ribbon.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are applicable in this instance.  However, the record contains no medically documented evidence of symptomatology for many years after service.  There is insufficient competent medical evidence on file to establish a nexus between any in-service event and the Veteran's current right shoulder disorder.  Although 38 U.S.C.A. § 1154(b) provides that service connection for a combat-related injury may be based on lay statements, alone, the statute does not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Inasmuch as there is an indication that the Veteran's current right shoulder disorder may be related to some incident of service the matter must be remanded for a VA examination and opinion.  38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the claims file is being returned it should be updated to include VA treatment records after March 2005.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from March 2005 to the present and any private treatment records, which are pertinent to the claimed right shoulder arthritis.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  All records and/or responses received should be associated with the claims file.  

2.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between his active military service and his claimed right shoulder arthritis.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with his right shoulder found to be present should be diagnosed.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service.  If no disability of the right shoulder is present the examiner must state so.  The examiner should also discuss the December 2004 motor vehicle accident, and its impact, if any, on his current right shoulder disability.  See the March 2005 private medical records.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


